DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
Status of the Claims
Claims 1-20 are pending in the instant patent application. Claims 1, 11 and 20 are amended. 
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §101 rejections. The rejection has been withdrawn.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, and are persuasive. Examiner finds that the newly amended 
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments are moot in light of newly amended language. The rejections remain pending and are updated and addressed below in light of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6, 10-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Barnea et al. (US 2018/0189377 A1) further in view of Conlan et al. (US 2018/0025084 A1).
	Regarding Claim 1, Grady Smith teaches the limitations of Claim 1 which state
	identifying a plurality of users of an enterprise (Grady Smith: Para 0066 - 0072 via the employee interaction related data or information that may be accessed and processed as part of implementing an embodiment of the inventive system and methods may include (but is not required to include, nor are other sources or types of data excluded from consideration) information regarding: [0067] The Hierarchy of roles within the organization; [0068] Department/Group Structures (the identification and purpose/task/goals of such structures); [0069] Performance Metrics (individual and group); [0070] Attendance rate, types of interactions participated in, types declined by a person or group member; [0071] Productivity (based on macro and micro characteristics, and as related to an individual and/or group); [0072] Information about Individuals (e.g., age, race, gender, location/country, department, team, tenure, education, salary, etc.);
	accessing user interaction data from one or more applications operating within the enterprise, the user interaction data indicating interactions among the plurality of users using the one or more applications (Grady Smith: Para 0062 via a data acquisition, processing, and storage sub-system configured for use in acquiring and processing interaction and participant information for an organization, 
	computing collaboration metrics for a user of the plurality of users based on the user interaction data (Grady Smith: Para 0215, 0237-0240 via a total Influence Factor was previously described as a sum of all interaction influence factors for an individual member. Additional influence factors can be calculated by summing over the influence factors for a particular set of criteria within an Interaction profile; examples of this are described below: [0238] For example, a sum of the IIF value for all members in the same group as Employee A (based on one or more of department, salary range, age range, location, tenure, hierarchy level, etc.), provides a measure of Employee A's Internal Interaction Influence Factor. Similarly, summing over IIFs for all members outside of Employee A's group provides an External Interaction Influence Factor; [0239] A Relative Influence Factor can be calculated by comparing Total, Internal or External IIFs across a team or organization. Each member can be associated with a score that represents how much influence they have in relation to other people on their team; [0240] Team members with high relative internal or external influencer factors may be good potential assets for promotions or for including on certain projects, marketing pitches, etc. The higher influence factors may indicate the member's effectiveness, ability, and comfort in navigating the organization);
	computing a collaboration strength score based the collaboration metrics for the user (Grady Smith: Para 0063, 0148 via process or method for generating a vis ualization/representation of an organization's communications, information and 
	providing the collaboration strength score to a client device of the user (Grady Smith: Para 0122-0123, 0267 via user interface layer or tier 302 having one or more user interfaces 303. Examples of such user interfaces include graphical user interfaces and application programming interfaces (APIs). Each user interface may include one or more interface elements 304. For example, users may interact with interface elements in order to access functionality and/or data provided by application and/or data storage layers of the example architecture. Examples of graphical user interface elements include buttons, menus, checkboxes, drop-down 
	However, Grady Smith does not explicitly disclose the limitations of Claim 1 which state identifying an application based on a comparison of the collaboration strength score and a threshold score and forming an application recommendation that indicates a configuration of the application.
	Barnea though, with the teachings of Grady Smith, teaches of
	identifying an application based on a comparison of the collaboration strength score and a threshold score (Barnea: Para 0029 via Operation RECEIVE SOCIAL TRAITS 202, can receive persona social traits (e.g., PERSONA TRAITS STORE 124) and recommendation templates (e.g., ACTION TEMPLATE STORE 130) for processing by TEMPLATE MATCHER 132. It should be noted that operation RECEIVE SOCIAL TRAITS 202 can receive persona social traits and recommendation templates for processing based on methods such as, but not limited to, periodic data feeds and initiated by user activation of SOCIAL ACTION ENGINE 128 via a 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith with the teachings of Barnea in order to have identifying an application based on a comparison of the collaboration strength score and a threshold score and forming an application recommendation that indicates a configuration of the application. The motivations behind this being the teachings, suggestions, and motivations in this 
	In addition, Grady Smith does not explicitly disclose the limitations of Claim 1 which state detecting, at the client device, a selection of a graphical user interface element corresponding to the application recommendation; in response to detecting the selection of the graphical user interface element, operating the application at the client device using preset parameters of the configuration, the preset parameters comprising an identification of an email, a message, a user, a document, or a meeting invite; causing a display of a graphical user interface of the application; and pre-filling a content of the graphical user interface with the preset parameters.
	Conlan though, with the teachings of Grady Smith/Barnea, teaches of
	detecting, at the client device, a selection of a graphical user interface element corresponding to the application recommendation; in response to detecting the selection of the graphical user interface element, operating the application at the client device using preset parameters of the configuration, the preset parameters comprising an identification of an email, a message, a user, a document, or a meeting invite; causing a display of a graphical user interface of the application; and pre-filling a content of the graphical user interface with the preset parameters (Conlan: Para 0058-0059 via FIG. 7 illustrates a recommendation configured as an email notification. As previously discussed, in response to detection of an opening of a document, a collaboration detection module may be configured to monitor one or more actions performed in conjunction with the document to determine a usage pattern associated with the document. The 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith/Barnea with the teachings of Conlan in order to have detecting, at the client device, a selection of a graphical user interface element corresponding to the application recommendation; in response to detecting the selection of the graphical user interface element, operating the application at the client device using preset parameters of the configuration, the preset parameters comprising an identification of an email, a message, a user, a document, or a meeting invite; causing a display of a graphical user interface of the application; and pre-filling a content of the graphical user interface with the preset parameters. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, Grady Smith/Barnea/Conlan teaches the limitations of Claim 2 which state

	forming a core working group of the user based on the accessed interactions (Grady Smith: Para 0263 via only interactions that are related to or concern a specific topic (e.g., an upcoming event, operational issue, etc.) are illustrated); and
	calculating the collaboration metrics based on the core working group of the user (Grady Smith: Para 0264 via the interactions that are related to or concern a specific topic (e.g., an upcoming event, operational issue, etc.) as weighted by the number of such interactions are illustrated--this provides a graphic indication of where the communications related to the issue are most focused or concentrated and may suggest those having the most knowledge or information about the topic).
	Regarding Claim 3, Grady Smith/Barnea/Conlan teaches the limitations of Claim 2 which state
	identifying a weight corresponding to an action of a corresponding application, the action being directed to the user from another user within the enterprise or from the user to another user within the enterprise (Grady Smith: Para 0178 via weight based on interaction type. The importance of each interaction is different so each type has an associated weight to give it more or less influence during the analysis. Weights can be adjusted manually or dynamically via a machine learning process that optimizes for a certain outcome or goal);
	determining a number of actions for each application (Grady Smith: Para 0173, 0179-0180 via each instance of an interaction between employees/personnel 
	applying the weight of the corresponding action to the number of actions for each application (Grady Smith: Para 0180 via time & date of interaction to monitor interactions over time, and if desired, give more weight to recent interactions, to filter interactions to use in analysis based on when they occurred); and	
	computing a total score based on the applied weight of the corresponding action to the number of actions for each application (Grady Smith: Para 0188-0195 via calculating a Member-to-Member Interaction Influence Factor (IIF); Note that the IIF between two members (i.e., IIF from member A to B, versus IIF from member B to A) may be different due to the participation level; for example, if sending an email has more weight than receiving an email, or if assigning a task gives more weight to the assignor than the assignee. An overall direction of influence between two members can be established by comparing their relative factors. Identifying employees with net outward influence could be used to determine candidates for promotion, management, or as champions for ideas and projects; and [0195] The suggested formula may be modified to include additional 
	Regarding Claim 6, Grady Smith/Barnea/Conlan teaches the limitations of Claim 6 which state
	determining a collaboration category of the user based on the collaboration strength score of the user (Grady Smith: Para 0063 via example of such a visualization is a network model of employees/nodes and one or more types of connecting attributes between the nodes. These connecting attributes may include aspects such as communication/information flows, relative involvement in a project, the number of contacts/interactions, the relative value of an interaction to a specified decision process, an indication of regular contacts, contacts in a specified group, reporting relationships, position in a role-based hierarchy, etc.); and
	providing the collaboration category of the user to the client device of the user (Grady Smith: Para 0110, 0123 via the user interface tier 216 may maintain multiple user interfaces 217, including graphical user interfaces and/or web-based interfaces. The user interfaces may include a default user interface for the service to provide access to applications and data for a user or "tenant" of the service (depicted as "Service UI" in the figure), as well as one or more user interfaces that have been specialized/customized in accordance with user specific requirements (e.g., represented by "Tenant A UI", "Tenant Z UI" in the figure, and which may be accessed via one or more APIs). The default user interface may include components enabling a tenant or platform administrator to administer the tenant's participation in the functions and capabilities provided by the service platform, such as accessing data, causing the execution of specific data processing operations, etc.; user 
	Regarding Claim 10, Grady Smith/Barnea/Conlan teaches the limitations of Claim 10 which state
	wherein the one or more applications comprise at least one of an email application, an instant message application, a document sharing application, a meeting application, and a calendar application (Grady Smith: Para 0062 via wherein the one or more applications comprise at least one of an email application, an instant message application, a document sharing application, a meeting application, and a calendar application).
	Regarding Claim 11, it is analogous in nature to Claim 1 and is rejected for the same reasons. In addition, Grady Smith teaches of a processor and memory storing instructions (Grady Smith: Para 0320).
	Regarding Claims 12, 13 and 16, they are analogous in nature to Claims 2, 3 and 6 respectively and are rejected for the same reasons.
	Regarding Claim 20, it is analogous in nature to Claim 1 and is rejected for the same reasons. In addition, Grady Smith teaches of a non-transitory computer readable medium (Grady Smith: Para 0028).
Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Barnea et .
	Regarding Claim 4, while Grady Smith/Barnea/Conlan teaches the limitations of Claim 3, it does not explicitly disclose the limitations of Claim 4 which state
	wherein the collaboration metrics comprise a degree centrality metric, an eigen centrality metric, a betweenness centrality metric, and a closeness centrality metric.
	Agarwal though, with the teachings of Grady Smith/Barnea/Conlan, teaches of
	wherein the collaboration metrics comprise a degree centrality metric, an eigen centrality metric, a betweenness centrality metric, and a closeness centrality metric (Agarwal: Para 0028, 0048-0054 via the degree centrality, i.e., the number of edges of a node; Influencers may be identified through eigenvector centrality. This metric assigns relative scores to all nodes based on the concept that connections to high-scoring nodes weigh more than those to low-scoring nodes; For each community, coordinators may be identified as those who have high betweenness centrality score. Betweenness centrality of a node measures the number of shortest paths from all nodes to all the others that pass through that node; Betweenness centrality identifies a worker's position within a network in terms of its ability to make connections to other pairs or groups in a network; Eigenvalue measures how close a worker is to other highly close workers within a network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith/Barnea/Conlan 
	Regarding Claim 5, the combination of Grady Smith/Barnea/Conlan/Agarwal teaches the limitation of Claim 5 which states
	wherein the degree centrality metric indicates a connection strength, the eigen centrality metric indicates a network strength, the betweenness centrality metric indicates an influence strength, and the closeness centrality metric indicates a proximity strength (Agarwal: Para 0028, 0048-0054 via the degree centrality, i.e., the number of edges of a node; Influencers may be identified through eigenvector centrality. This metric assigns relative scores to all nodes based on the concept that connections to high-scoring nodes weigh more than those to low- scoring nodes; For each community, coordinators may be identified as those who have high betweenness centrality score. Betweenness centrality of a node measures the number of shortest paths from all nodes to all the others that pass through that node; Betweenness centrality identifies a worker's position within a network in terms of its ability to make connections to other pairs or groups in a network; Eigenvalue measures how close a worker is to other highly close workers within a network).	
	Claims 14 and 15 are analogous in nature to Claims 4 and 5 and are rejected for the same reasons.
Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Barnea et al. (US 2018/0189377 A1) in view of Conlan et al. (US 2018/0025084 A1) further in view of Cong et al. (US 2018/0005161 A1).
	Regarding Claim 7, while Grady Smith/Barnea/Conlan teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 7 which state determining that the collaboration strength score of the user is below a preset collaboration threshold for the enterprise; and generating a recommendation to the user in response to determining that the collaboration strength score of the user is below a preset collaboration threshold of the enterprise, the recommendation comprising at least one recommended action for the user in using the one or more applications operating within the enterprise.
	Cong though, with the teachings of Grady Smith/Barnea/Conlan, teaches of
	determining that the collaboration strength score of the user is below a preset collaboration threshold for the enterprise (Cong: Para 0043 via the metric system 220 can be configured to: identify a skill weakness (e.g., a user metric value below a threshold determined from an average metric value for other members of the user's team, etc.) for a user based on the user's historic data; recommend a skill development action to the user (e.g., scheduling a skill-building course for the user; scheduling a meeting with the user's manager; etc.); track the user's data associated with the skill (e.g., peer comments; validation constructs; query responses; etc.) over a period of time; and query the user and/or peers to determine whether the user has improved on the skill. However, the skill weakness, skill development action, and/or any other suitable information can be received 
	generating a recommendation to the user in response to determining that the collaboration strength score of the user is below a preset collaboration threshold of the enterprise, the recommendation comprising at least one recommended action for the user in using the one or more applications operating within the enterprise (Cong: Para 0024 via method 100 and/or system 200 can function to collect user data, organize the data (e.g., quantify the data; extract factor values correlated with user metrics; etc.), analyze the data (e.g., interpret the data; determine user metrics; etc.), and/or present the data to users (e.g., employees, managers, leadership such as the corporate suite, people operations such as human resources, etc.). The method 100 can additionally or alternatively function to predict user changes associated with the workplace, such as changes in performance, alignment, engagement, and/or any other suitable change. The method 100 can additionally or alternatively function to automatically recommend workplace actions (e.g., user actions to improve their skills, to correct undesired trends in user metrics; operations actions to mitigate negative effects of employee actions on other employees, to mitigate the occurrence of undesirable employee actions; managerial or leadership actions such as employee project or task assignment, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith/Barnea/Conlan with the teachings of Cong in order to have determining that the collaboration strength score of the user is below a preset collaboration threshold for the enterprise; and generating a recommendation to the user in response to determining that the collaboration strength score of the user is below a preset collaboration threshold of the enterprise, the recommendation comprising at least one recommended action for the user in using the one or more applications operating within the enterprise. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 8, the combination of Grady Smith/Barnea/Conlan/Cong teaches the limitations of Claim 8 which states 
	detecting, from the client device of the user, a selected recommended action from the recommendation (Conlan: Para 0052 via in response to either a user selection of the "OK" command 520 or the "Cancel" command 524, content of the window notification 506 may be replaced with a prompt 550 and a main instruction 552 associated with recommended collaboration tools, as shown in the diagram 500B. in other embodiments, this may be the initial and/or only content displayed within the window notification 506. The prompt 550 may indicate to the user which 
	identifying an application from the one or more applications, the identified application corresponding to the selected recommended action (Conlan: Para 0054 via FIG. 6 illustrates a recommendation configured as a ribbon notification As shown in a diagram 600, a user may open a document 604 through an application executing on a computing device of the user, where the document may be displayed through a user experience 602 of the application. The user experience 602 may include a ribbon and/or tool bar 606 comprising one or more tabs, where one of the tabs may be a collaborate tab 608, for example. The document 604 may be a word-processing document associated with a productivity service, for example, that one or more other users may be collaborating on); and
	calling an application function of the identified application on the client device of the user (Conlan: Para 0052, 0059 via response to either a user selection of the "OK" command 520 or the "Cancel" command 524, content of the window notification 506 may be replaced with a prompt 550 and a main instruction 552 associated with recommended collaboration tools, as shown in the diagram 500B. in other embodiments, this may be the initial and/or only content displayed within the window notification 506. The prompt 550 may indicate to the user which collaboration tools are currently being implemented and/or why the recommendation for content collaboration is being provided. For example, if the collaboration detection module detects editing of the document 504 by multiple users but at different times based on the usage pattern, identifier, and other interactions, the prompt 550 may indicate that limited or no collaboration tools are 
	Regarding Claim 9, the combination of Grady Smith/Barnea/Cong/Conlan teaches the limitation of Claim 9 which states
	wherein the application function generates a prepopulated message to one or more users identified from the selected recommendation (Conlan: Para 0056 via ribbon notification 614 may include a prompt 616 and a main instruction 618. The prompt 616 may indicate to the user what collaboration tools are currently being implemented and/or why the recommendation for content collaboration is being provided. For example, if the collaboration detection module detects that the document is saved through a cloud-based storage service accessible to the other 
	Claims 17, 18 and 19 are analogous in nature to Claims 7, 8 and 9 and are rejected for the same reasons.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sarkis (US 2020/0409962 A1) - TOPIC-SPECIFIC REPUTATION SCORING AND TOPIC-SPECIFIC ENDORSEMENT NOTIFICATIONS IN A COLLABORATION TOOL
Lee et al. (US 10,536,342 B2) – Network Estimator

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623